HAWKINS, J.
This is an action brought by the plaintiff (appellee) against the defendant to recover upon a note alleged in the complaint to have been made by the defendant to the plaintiff for the sum of seven hundred and fifty dollars on the 23d of May, 1888, payable one year after date, with interest at the rate of ten per cent per annum, which the complaint alleges to have been lost. Both complaint and answer were verified. After the evidence was concluded, the plaintiff was allowed by the court to amend his complaint by changing the amount of the note sued from $765 to $665, and the date thereof from May, 1888, to May, 1889; and thereafter the defendant filed his amended answer. The court on April 27, 1895, gave judgment for the plaintiff, to which the defendant excepted; and the defendant then and there moved to vacate and set aside the judgment, and to grant him a new trial, upon the general grounds,—among others, that the judgment is against the evidence and the weight of the evidence. The court on the fifteenth day of May, 1895, denied and overruled the motion, to which ruling of the court the defendant, by his counsel, then and there instantly excepted, and from the judgment and order of the court overruling the motion for a new trial the defendant has appealed.
There is only one question in this case: Is the judgment sustained by the evidence? Paragraph 834 of the Revised Statutes, as amended (Laws 1893, p. 25), is as follows:
“An act to amend paragraph 834, title XV., section 186, chapter 18, Revised Statutes of Arizona Territory, relating to new trials.
“Be it enacted . . . upon the general ground that the evidence does not sustain the judgment or the verdict the court shall review the sufficiency of the evidence in the ease to maintain the judgment or verdict without more particularly specified -in the motion.”
AH the testimony is set out in the statement of facts, and we have complied with the above law, and are of the opinion that the preponderance of the evidence is decidedly in favor *194of the defendant’s plea that he had paid the note, and judgment should have been in his favor. Reversed, and new trial ordered.